IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43128

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 683
                                                )
       Plaintiff-Respondent,                    )   Filed: October 29, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DRIFTER BLAKE NIBLER,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Judgment of conviction and unified sentence of ten years with two years
       determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Drifter Blake Nibler pled guilty to vehicular manslaughter. Idaho Code § 18-4006(3)(b),
18-4007(3)(b). The district court sentenced Nibler to a unified sentence of ten years with two
years determinate.   Nibler appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nibler’s judgment of conviction and sentence are affirmed.




                                                   2